Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is responsive to the Amendment and Remarks filed 5 December 2021, wherein claims 10, 11, and 13 were canceled. Subsequently, claims 1-9, 12, and 14-16 are pending and presently under consideration in this application. 
Response to Amendment
Applicants amendments have failed to satisfactorily address the objection to the specification as set forth in paragraph 2 of the previous office action on the merits, as illustrated in, for instance the following, wherein the substituents subscripts are illegible:  
    PNG
    media_image1.png
    242
    645
    media_image1.png
    Greyscale
.
The rejection of claims 4 & 14, and 6 & 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 6, 7, and 9 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants amendments to each of claims 1, and 5 & 15 have failed to satisfactorily address the rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 5 and 8 of the previous office action on the merits.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 10 of the previous office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same. 
Specification
The disclosure is objected to because of the following informalities: the specification, as amended, contains chemical structural formulae having substituents with illegible subscripts, such as in, for instance, including but not limited to:

    PNG
    media_image1.png
    242
    645
    media_image1.png
    Greyscale
 Please also review the amendments to paragraph [0100]. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Amended claim 1 is rejected as being vague and indefinite when it recites “comprising an additive comprising a first group, a second group, a third group, and pillar[n]arene, wherein the first group of the additive is a substituted or unsubstituted C1-8 alkyl group, the second group is attached between the first group and the third group, and the third group has a polarity; and wherein the pillar[n]arene comprises n benzene rings, wherein n as a positive integer, the benzene rings are bonded to each other and define a cavity, and the pillar[n]arene is attached to the first group of the additive” (emphasis added); the scope of the protection sought is not clear. Claim 1 (amended) fails to particularly point out and distinctly claim the pillar[n]arene group of the additive contained of the claimed liquid crystal alignment material.
Claims 5 (amended) and 15 (amended) are rejected as being vague and indefinite when they each recite “wherein the alkoxy group of B of the pillar[n]arene to the liquid crystal alignment material is attached to the first group of the additive” (emphasis added); the scope of the protection sought by the phrase “the alkoxy group of B of the pillar[n]arene to the liquid crystal alignment material”, does not make sense, and is not clear. Claim 5 (amended) and 15 (amended) each fail to particularly point out and distinctly claim the contents of the claimed liquid crystal alignment material.
Response to Arguments
Applicant's arguments filed 5 December 2021 have been fully considered but they are not persuasive. Contrary to applicants’ remarks to the same, the amendments to each of claims 1, 5 and 15 do not add clarity and remain unclear. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722